DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-25 are allowed.
Prior art fails to teach and or suggest the controller that are mapped to corresponding classical bits that the less than or equal to a coherence time of the quantum circuit.
Or
the controller generates the quantum circuit by selecting at least two qubits of the plurality of qubits to be controlled by inputs from the controller that are mapped to corresponding classical bits so that the quantum has a latency less than or equal to a threshold latency that is less than or equal to a coherence time of the quantum circuit .
or 
from a controller mapped to corresponding classical bits; determine a latency of the generated quantum circuit; and select the at least two qubits in the plurality of qubits so that the quantum circuit has a latency less than or equal to a threshold latency that is less than or equal to a coherence time of the quantum circuit generated.
The latency is a quantity well known in the art and readily calculatable based on the interview on 7/26/2022.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408. The examiner can normally be reached M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896